Citation Nr: 0124794	
Decision Date: 10/17/01    Archive Date: 10/23/01	

DOCKET NO.  00-13 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

The propriety of the initial 30 percent evaluation assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, with assistance from a member of the Veterans' 
Services Division of the Department of Veterans Affairs.



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO), which granted the 
veteran's service connection for PTSD and assigned a 30 
percent evaluation effective from September 1999.  The 
veteran perfected a timely appeal of this determination to 
the Board.

Because the veteran has disagreed with the initial rating 
assigned for his service-connected PTSD, The Board has 
recharacterized this claim on the title page as involving the 
propriety of the initial evaluation.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

In August 2001, the veteran accompanied by a representative 
of the VA Veteran's Service Division presented testimony in a 
videoconference hearing to the undersigned Member of the 
Board sitting in Washington, DC.  


REMAND

The veteran argues that a higher rating is warranted for his 
PTSD and draws attention to the clinical evidence of record, 
which he maintains supports an evaluation greater than the 
currently assigned 30 percent.  The Board notes that this 
clinical evidence includes a report of a VA PTSD examination 
afforded the veteran in January 2000.  On this examination, 
he complained of panic attacks, depression and problems with 
nervousness.  Following a review of his medical history, 
complaints, and an objective evaluation, PTSD delayed onset 
and alcohol abuse were the Axis I diagnoses rendered.  The 
veteran's global assessment of functioning was assessed at 
65, which the veteran's VA examiner reported represented mild 
social and occupational impairment on account of symptoms 
indicative of PTSD.  

The Board notes that testimony elicited from the veteran at 
his August 2001 hearing include his assertion that his 
service-connected PTSD is worse now then when VA last 
examined him in January 2000.  The United States Court of 
Appeals for Veterans Claims (Court) in the case of Snuffer v. 
Gober, 10 Vet. App. 400 (1997) addressed the VA's duty to 
assist a veteran in developing a claim for increased rating 
under such circumstances.  In Snuffer a veteran claimed an 
increased rating for disability and was examined for such 
disability by VA.  Subsequently, while the claim was pending 
the veteran asserted that the disability had worsened.  The 
Board in denying the claim relied on the VA examination of 
record.  The Court vacated the Board's decision and remanded 
the claim for a new examination finding that where a veteran 
complained of increased disability two years after the last 
examination, VA's duty to assist required a new examination 
to determine the current severity of the disability.  See 
also VA OPGCPREC 11-95 (April 7, 1995).

It is also noted that there was information provided from a 
private health care provider, and it was indicated at the 
hearing that the veteran was undergoing regular treatment 
from a private provider.  In view of the change of law during 
the time the case has been in development, an attempt should 
be made to obtain those records.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326)

Under the circumstances of this case, additional development 
is therefore necessary in order to fulfill VA's duty to 
assist:

1.  The RO should obtain all 
pertinent VA and non-VA treatment 
records subsequent to those on file.  
The aid of the veteran and his 
representative in securing these 
records, to include providing 
necessary authorization(s), should 
be enlisted as needed.  If any 
requested records are not available, 
or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and 
the veteran should be informed in 
writing.

2.  The veteran should be afforded a 
VA psychiatric examination in order 
to thoroughly evaluate the severity 
of his service-connected PTSD and to 
identify all symptomatology related 
to that disorder.  The claims folder 
and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiner and the 
examiner should acknowledge such 
review in the examination report.  
The examiner should provide detailed 
description of all current 
symptomatology of the veteran's PTSD 
and include a discussion of his 
social and industrial 
inadaptability/occupational and 
social impairment.  The examiner 
should carefully differentiate any 
symptoms caused by PTSD from those 
caused other pathology, if any.  If 
differentiation of the symptoms is 
not possible the examiner should 
explain why.  Thereafter, the 
examiner should also enter a 
complete multiaxial evaluation, and 
assign a global assessment of 
functioning score together with an 
explanation of with that score 
represents.  A complete rationale 
for all opinions expressed must be 
provided.  The examination report 
should be typed.

3.  Following completion of the 
foregoing, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (November 9, 
2000) has been conducted and 
completed in full.  The RO should 
then readjudicate the issue of 
assignment of the initial rating for 
PTSD (including whether any 
diagnosed disability of substance 
abuse is secondarily caused or 
aggravated by PTSD).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

No action is required of the veteran until he is notified.  
The case should be returned to the Board for further 
consideration, if in order.  The purpose of this remand is to 
obtain clarifying information and to meet due process 
considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



